DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al (US 2008/0011336) in view of Folk et al (US 2018/0180367).
Regarding claim 4, Hamaguchi discloses a magnetic induction fluid heating system (Fig. 1 # pure water heating apparatus), the system comprising: 
a receptacle (Fig. 1 #2 pipe) configured to house a fluid; 
a heating substrate (Fig. 1 #3 cylindrical susceptor) positioned within the receptacle (Fig. 1 #2 pipe), wherein a first heating cavity (Examiner considers the inside of the cylindrical susceptor to be a first heating cavity.) is formed at least in part by the heating substrate (Fig. 1 #3 cylindrical susceptor); 
an induction coil (Fig. 1 #6 high frequency induction coil) proximate the heating substrate (Fig. 1 #3 cylindrical susceptor); 
and a controller (Fig. 1 #7 high frequency power source) configured to provide an alternating current to the induction coil (Fig. 1 #6 high frequency induction coil) thereby generating an electromagnetic field, wherein the heating substrate (Fig. 1 #3 cylindrical susceptor) is configured to heat fluid within the first heating cavity in response to the electromagnetic field ([0034] ---"The susceptor in the second aspect denotes a component/material which receives energy of a high frequency magnetic field, and generates heat.”). 
However, Hamaguchi does not disclose the heating substrate comprising a ferrous material.
Nonetheless, Folk teaches the heating substrate (Fig. 2 #20  ferrous heat tube) comprising a ferrous material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical susceptor of Hamaguchi by incorporating the ferrous heat tube of Folk for the purpose of heating a fluid.
Regarding claim 5, Hamaguchi in view of Folk teaches the system as appears above (see the rejection of claim 4), and Hamaguchi teaches wherein the induction coil (Fig. 1 #6 high frequency induction coil) encircles at least a portion of the heating substrate (Fig. 1 #3 cylindrical susceptor).
Regarding claim 6, Hamaguchi in view of Folk teaches the system as appears above (see the rejection of claim 4), but does not teach wherein the heating substrate encircles at least a portion of the induction coil.
However, it would have been a matter of design choice to have the heating substrate encircle at least a portion of the induction coil, since applicant has not disclosed that having a heating substrate encircling at least a portion of the induction coil solves any particular purpose and it appears that the invention would perform equally well with the induction coil encircling at least a portion of the heating substrate.

Allowable Subject Matter
Claims 1-3 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is a magnetic induction liquid heating system, the system comprising: a receptacle configured to house a liquid; an induction coil coupled to a thermoplastic tube located within the receptacle, wherein the induction coil is coupled to a controller, wherein the controller is configured to induce an electromagnetic field within a space using the induction coil; a heating tube positioned within the receptacle, wherein the heating tube forms a cavity, wherein at least a portion of the heating tube is positioned within the space, and wherein the heating tube is configured to generate heat in response to the induced electromagnetic field; a first valve coupled to a first end of the heating tube, wherein the first valve is configured to enable liquid to pass from a chamber into the cavity, wherein the chamber is formed at least in part by an interior of the receptacle; a second valve coupled to a second end of the heating tube, wherein the second valve is configured to enable liquid to pass from the cavity to the chamber; a rolled tube positioned within the chamber, wherein a first end of the rolled tube receives liquid and a second end of the rolled tube outputs the liquid to the chamber; and a sleeve positioned within the chamber and configured to encircle the heating tube, the induction coil, and the rolled tube.
The closest prior art would be Hamaguchi et al (US 2008/0011336). Hamaguchi teaches a magnetic induction liquid heating system, the system comprising: a receptacle configured to house a liquid; an induction coil; wherein the induction coil is coupled to a controller, wherein the controller is configured to induce an electromagnetic field within a space using the induction coil; a heating tube positioned within the receptacle, wherein the heating tube forms a cavity, wherein at least a portion of the heating tube is positioned within the space, and wherein the heating tube is configured to generate heat in response to the induced electromagnetic field; a first valve coupled to a first end of the heating tube, wherein the first valve is configured to enable liquid to pass from a chamber into the cavity, wherein the chamber is formed at least in part by an interior of the receptacle; a second valve coupled to a second end of the heating tube, wherein the second valve is configured to enable liquid to pass from the cavity to the chamber. 
However, Hamaguchi does not teach an induction coil coupled to a thermoplastic tube located within the receptacle; a rolled tube positioned within the chamber, wherein a first end of the rolled tube receives liquid and a second end of the rolled tube outputs the liquid to the chamber; and a sleeve positioned within the chamber and configured to encircle the heating tube, the induction coil, and the rolled tube.
The second closest prior art would be Armstrong et al (US 2016/0037586). Armstrong teaches a rolled tube positioned within the chamber and a sleeve. However, Armstrong does not teach a rolled tube positioned within the chamber, wherein a first end of the rolled tube receives liquid and a second end of the rolled tube outputs the liquid to the chamber; and a sleeve positioned within the chamber and configured to encircle the heating tube, the induction coil, and the rolled tube.

For independent claim 16:
The claimed invention is a method of heating fluid using magnetic induction, the method comprising: enabling fluid to enter a cavity from a chamber, wherein the cavity is formed at least in part by a heating substrate positioned within a receptacle, and wherein the chamber is formed at least in part by the receptacle; applying an alternating current to an induction coil positioned within the receptacle, wherein the induction coil encompasses at least a portion of the heating substrate, and wherein the alternating current induces the induction coil to generate an electromagnetic field, wherein the electromagnetic field induces the heating substrate to generate heat, wherein the heating substrate heats the fluid; and enabling the heated fluid to exit the cavity and enter the chamber.
The closest prior art would be Hamaguchi et al (US 2008/0011336). Hamaguchi teaches a method of heating fluid using magnetic induction, the method comprising: enabling fluid to enter a cavity from a chamber, wherein the cavity is formed at least in part by a heating substrate positioned within a receptacle, and wherein the chamber is formed at least in part by the receptacle; applying an alternating current to an induction coil positioned within the receptacle, wherein the induction coil encompasses at least a portion of the heating substrate, and wherein the alternating current induces the induction coil to generate an electromagnetic field, wherein the electromagnetic field induces the heating substrate to generate heat, wherein the heating substrate heats the fluid.
However, Hamaguchi does not teach enabling the heated fluid to exit the cavity and enter the chamber.
The second closest prior art would be Heeper et al (US 2016/0157303).Heeper teaches enabling the heated fluid to exit the cavity and enter the chamber. However, the chamber and cavity of Heeper are structurally and functionally different from the claimed invention. Hamaguchi and Heeper are not combinable to realize the claimed invention as a whole.

Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose, teach, or suggest a first valve coupled to a first end of the heating substrate, the first valve configured to enable fluid to flow from the first heating cavity to a second heating cavity, wherein the second heating cavity is formed at least in part by the receptacle.
The closest prior art would be Hamaguchi et al (US 2008/0011336). Hamaguchi teaches a first valve coupled to a first end of the heating substrate. However, Hamaguchi does not teach the first valve configured to enable fluid to flow from the first heating cavity to a second heating cavity, wherein the second heating cavity is formed at least in part by the receptacle.
The second closest prior art would be Heeper et al (US 2016/0157303).Heeper teaches the second heating cavity is formed at least in part by the receptacle. However, the chamber and cavity of Heeper are structurally and functionally different from the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761